

115 HR 4798 IH: Inventory of Assets for Communications Facilities Act of 2018
U.S. House of Representatives
2018-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4798IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2018Mr. Collins of New York introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for an inventory of Federal assets on which a communications facility could be
			 constructed or that could otherwise be made available for use in
			 connection with the construction or operation of a communications facility
			 or provision of communications service.
	
 1.Short titleThis Act may be cited as the Inventory of Assets for Communications Facilities Act of 2018. 2.Inventory of Federal assets (a)In generalNot later than 1 year after the date of the enactment of this Act—
 (1)the Administrator of General Services, in coordination with the Assistant Secretary of Commerce for Communications and Information, shall ensure that the database established under section 5(c) of Executive Order 13327 (69 Fed. Reg. 5895) includes an inventory of covered assets, which shall include the information provided under subsections (b) and (c);
 (2)the Administrator shall make such inventory available to the Assistant Secretary for purposes of paragraph (3); and
 (3)the Assistant Secretary shall make such inventory available to any entity that constructs or operates communications facilities or provides communications service.
				(b)Provision of information by Executive agencies
 (1)In generalNot later than 9 months after the date of the enactment of this Act, the head of an Executive agency shall provide to the Administrator, in a manner and format to be determined by the Administrator, the information described in paragraph (2) with respect to a covered asset of such agency.
 (2)Information describedThe information described in this paragraph is— (A)the location of the covered asset;
 (B)the type of the covered asset, such as whether the asset is a building (and the type of building), land (and the type or use of the land), right-of-way, easement, utility pole, wireless communications tower, underground utility route, or cable on which capacity is available for lease;
 (C)contact information for an officer or employee of the agency who may be contacted for permitting or other information about the covered asset;
 (D)whether the covered asset is historic property (as defined in section 300308 of title 54, United States Code); and
 (E)such other information as the Administrator considers appropriate. (3)Provision of updated information (A)Change in informationIn the case of a change in any of the information provided to the Administrator under paragraph (1) with respect to a covered asset of an Executive agency, the head of such agency shall provide updated information to the Administrator not later than 30 days after such change.
 (B)Acquisition of new covered assetIn the case of the acquisition of a covered asset by an Executive agency after the date that is 9 months after the date of the enactment of this Act, the head of such agency shall provide to the Administrator the information required by paragraph (1) with respect to such asset not later than 30 days after such acquisition.
					(4)Exclusion of information for national security reasons
 (A)Classified informationThe head of an Executive agency may exclude classified information from the information provided to the Administrator under this subsection.
 (B)Other informationIf the head of an Executive agency determines, in consultation with the Administrator, that inclusion of information (other than classified information) about a covered asset of such agency in the inventory established under subsection (a) would harm national security, the head of the agency may exclude such information from the information provided to the Administrator under this subsection.
 (C)Classified information definedIn this paragraph, the term classified information means any information or material that has been determined by the Federal Government pursuant to an Executive order, statute, or regulation, to require protection against unauthorized disclosure for reasons of national security and any restricted data, as defined in section 11 y. of the Atomic Energy Act of 1954 (42 U.S.C. 2014(y)).
					(c)Information on State and local assets
 (1)Voluntary provision of informationA State or local government may provide to the Administrator for inclusion in the inventory established under subsection (a), in a manner and format to be determined by the Administrator, information with respect to a State or local asset that would be a covered asset if under the custody and control of an Executive agency.
 (2)Inclusion of informationThe Administrator shall include in such inventory any information provided by a State or local government in accordance with paragraph (1) in the same manner as information provided by an Executive agency under subsection (b).
 (3)Provision of updated informationIn the case of a change in any of the information provided to the Administrator under paragraph (1) with respect to a State or local asset, the State or local government shall provide updated information to the Administrator not later than 30 days after such change. If a State or local government does not comply with the preceding sentence, the Administrator shall deny the State or local government access to the inventory established under subsection (a).
 (d)Updating of InventoryAfter the establishment of the inventory under subsection (a), the Administrator shall include in the inventory information provided under subsection (b) or (c) not later than the date that is 7 days after the Administrator receives such information. The information with respect to each covered asset or State or local asset in the inventory shall include the most recent date on which such information was added or updated.
 (e)Format of location informationThe information in the inventory established under subsection (a) about the location of a covered asset or State or local asset shall be in Geographic Information System format or another format that the Administrator considers appropriate.
 (f)Information securityThe Administrator shall adopt measures to prevent unauthorized access to the information in the inventory established under subsection (a).
 (g)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of General Services.
 (2)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information. (3)Communications facilityThe term communications facility includes—
 (A)any wireless or wireline infrastructure for the transmission of writing, signs, signals, data, images, pictures, or sounds of all kinds;
 (B)any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, associated with the provision of communications services; and
 (C)any antenna or apparatus that— (i)is designed for the purpose of emitting radio frequency;
 (ii)is designed to be operated, or is operating, from a fixed location; and (iii)is added to a tower, building, or other structure.
 (4)Communications serviceThe term communications service means a service for the transmission of writing, signs, signals, data, images, pictures, or sounds of all kinds.
 (5)Covered assetThe term covered asset means, with respect to an agency, any Federal real property (as defined in section 2(a) of Executive Order 13327 (69 Fed. Reg. 5895)) under the custody and control of such agency—
					(A)
 (i)on which a broadband communications facility could be constructed; or (ii)that could otherwise be made available to an entity that—
 (I)constructs or operates broadband communications facilities for use in connection with such construction or operation; or
 (II)provides broadband communications service for use in connection with such provision; and (B)that is suitable for the deployment, or use in connection with the deployment, of broad­band communications facilities or broad­band communications services.
 (6)Executive agencyThe term Executive agency has the meaning given such term in section 105 of title 5, United States Code. 